This is a companion case to No. 14642, styled Aetna Life Ins. Co. v. Motheral, this day decided by us, 183 S.W.2d 677. Judgment for plaintiff and the insurer appeals. The provision of the policy of insurance in the instant suit is: "Disability will be *Page 680 
deemed to be total when it is of such an extent that the insured is prevented thereby from engaging in any occupation or performing any work for compensation or financial gain, and such total disability will be presumed to be permanent when it is present and has existed continuously for not less than ninety days."
What we have said in 183 S.W.2d 677 applies to the instant case.
The judgment of the trial court is reversed and the cause remanded.